NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                          MAR 23 2016

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

RAUF ZAYADINOVICH GAMIDOV,                       No. 13-74282

               Petitioner,                       Agency No. A075-710-476

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 15, 2016**

Before:        GOODWIN, LEAVY, and CHRISTEN, Circuit Judges.

      Rauf Zayadinovich Gamidov, a native and citizen of Georgia, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his motion to reopen removal proceedings

on the basis of ineffective assistance of counsel. We have jurisdiction under 8


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen.

Mohammed v. Gonzales, 400 F.3d 785, 791 (9th Cir. 2005). We deny the petition

for review.

      The agency did not abuse its discretion in denying Gamidov’s motion to

reopen as untimely, where Gamidov filed the motion nearly six years after his final

order of removal, see 8 C.F.R. § 1003.23(b)(1), and he has not demonstrated the

due diligence necessary to warrant equitable tolling of the filing deadline, see

Avagyan v. Holder, 646 F.3d 672, 679 (9th Cir. 2011) (equitable tolling is

available to an alien who is prevented from filing a motion to reopen due to

deception, fraud, or error, as long as the alien exercises due diligence in

discovering such circumstances).

      Because the agency’s due diligence determination is dispositive, we do not

reach Gamidov’s remaining contentions.

      PETITION FOR REVIEW DENIED.




                                           2                                   13-74282